WHITAKER, Judge.
In view of the Supreme Court’s decision of March 27, 1950, in the case of United States v. Commodities Trading Corporation, 339 U.S. 121, 70 S.Ct. 547, the defendant’s motion for a new trial in the instant case must be allowed. In the Commodities case, the Supreme Court ¡held that in the absence of unusual circumstances the ceiling price determined the measure'.of just compensation for the requisitioning of property.
In the instant case we- allowed plaintiff just compensation based upon 54.79 cents a pound for the 54,180 pounds of tin which defendant requisitioned. However, the ceiling price for tin to be exported was 53 cents a pound. It is, therefore, necessary that the conclusion of law heretofore filed on February 6, 1950, be vacated and withdrawn. In lieu thereof, judgment is now entered for plaintiff in the sum of $14,302.87, plus an amount to compensate plaintiff for the delay in payment .computed on $28,715.40 from September 10, 1942, to June 10, 1943, at 4 percent per annum, and plus an additional amount computed at the same rate on $14,628.60 from May 2, 1944, until paid. It is so ordered.
JONES, Chief Judge, and HOWELL, MADDEN and LITTLETON, Judge, concur.